JUNELL, Justice.
Appellant was convicted by a jury of theft of property of the value of over two hundred dollars and under ten thousand *546dollars; the court assessed punishment at ten years imprisonment.
This court has been informed by way of proper affidavit that appellant died on March 23,1983. The death of the appellant deprives the court of further jurisdiction over the case. King v. State, 379 S.W.2d 907 (Tex.Cr.App.1964). Accordingly, the appeal is abated, the cause is remanded to the trial court with instructions to set aside the judgment and dismiss the indictment for want of jurisdiction.